            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19                       Desc Main
                                                                     Document      Page 1 of 11
 Fill in this information to identify your case:
 Debtor 1           Carolyn Elaine Miller
                         First Name                 Middle Name            Last Name
 Debtor 2
 (Spouse, if filing)     First Name                 Middle Name            Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            18-52637-pmb                                                                                 amended plan.
 (If known)                                                                                                           1.3, 2.3, 3.1, 3.5, 4.3, 4.4, 5.1, 8.1


Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 21-2017 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Check if applicable.

                              The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                           4.4.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                           allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                           controlling, unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1         Regular Payments to the trustee; applicable commitment period.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                     Page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19                       Desc Main
                                                                     Document      Page 2 of 11
 Debtor                Carolyn Elaine Miller                                                    Case number


             The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                Check one:                    36 months                60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $345.00 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
commitment period, no further Regular Payments will be made.

Check if applicable.
  The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
   Insert additional lines as needed for more changes.):


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                          Debtor(s) will make payments directly to the trustee.

                          Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                          Debtor(s) will retain any income tax refunds received during the pendency of the case.

                          Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                          of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                          commitment period (2017, 2018, and 2019), the amount by which the total of all of the income tax refunds received for each year
                          exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a debtor in this case,
                          "tax refunds received" means those attributable to the debtor.

                          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

             Check one.

                          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.

             (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                 allowed claims as set forth in §§ 3.2 and 3.3.

             (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                 Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                 claims as follows:



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                     Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19                          Desc Main
                                                                     Document      Page 3 of 11
 Debtor                Carolyn Elaine Miller                                                        Case number

                           (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                           disburse all available funds from Regular Payments in the following order:

                                (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                3.2, § 3.3, and orders of the Bankruptcy Court;

                                (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                (D) To pay claims in the order set forth in § 2.6(b)(3).

                           (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                           confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                           All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                executory contracts and unexpired leases as set forth in § 6.1;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs; and

                                (C) To pay claims in the order set forth in § 2.6(b)(3).

                           (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                           Refunds in the following order:

                                (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
                                obligations; and

                                (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                for each class will be paid pro rata to the creditors in the class.

                           (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                           debtor(s) as Regular Payments.

 Part 3:      Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.

             Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
                          current contractual installment payments on the secured claims listed below, with any changes required by the applicable

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                        Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19                            Desc Main
                                                                     Document      Page 4 of 11
 Debtor                Carolyn Elaine Miller                                                      Case number

                          contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any
                          existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                          stated below.

                  If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
                  orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.
 Name of creditor                  Collateral                                  Estimated amount of           Interest rate on     Monthly plan
                                                                               arrearage (if any)            arrearage            payment on
                                                                                                             (if applicable)      arrearage




§ 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

Check all that apply.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3        Secured claims excluded from 11 U.S.C. § 506.

             Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4        Lien avoidance.

Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                          request(s) that, upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that
                          the stay under § 1301 be terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed
                          unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. No payments as to the collateral
                          will be made, and all secured claims based on the collateral will not otherwise be treated by the plan.

 Name of Creditor                                                         Collateral
 Consumer Portfolio Svc                                                   2016 Dodge Journey 38000 miles
 Carrington Mortgage Se                                                   749 Georgetown Lane Jonesboro, GA 30236 Clayton County
 Georgetown Commons HOA                                                   749 Georgetown Lane Jonesboro, GA 30236 Clayton County


 § 3.6      Other Allowed Secured Claims.
          A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the
            rate of 5.25 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
            interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
            of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
            U.S.C. § 522(f), if applicable.

          If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

          The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                          Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19                         Desc Main
                                                                     Document      Page 5 of 11
 Debtor                Carolyn Elaine Miller                                                     Case number


           (a) payment of the underlying debt determined under nonbankruptcy law, or

           (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
             § 1328, at which time the lien will terminate and be released by the creditor.

 Part 4:      Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 4,800.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
             Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney’s Fees Order.

             (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
             4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

             (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
             § 4.3(a).

             (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 230.00 per month from Regular
             Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

             (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
             forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
             amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

             (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             (a) Check one.


                          The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                          reproduced.

 (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                       Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19                     Desc Main
                                                                     Document      Page 6 of 11
 Debtor                Carolyn Elaine Miller                                                   Case number


  Name of creditor                                                                                   Estimated amount of claim
  Georgia Department of Revenue                                                                      $0.00
  Internal Revenue Service                                                                           $6888.35


 Part 5:      Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.

                  A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $ 11,000.00 and (2) the funds remaining after disbursements have been made to all
             other creditors provided for in this plan.

                The larger of (1)      % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
             been made to all other creditors provided for in this plan.

                  100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:      Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                                   Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 18-52637-pmb                             Doc 35      Filed 10/05/18 Entered 10/05/18 18:33:19               Desc Main
                                                                     Document      Page 7 of 11
 Debtor                Carolyn Elaine Miller                                                  Case number

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                          Debtor will defer student loan(s) while bankruptcy is pending. If student loan(s) come out of deferment while
                          bankruptcy is pending she will make payments directly outside of the bankruptcy.

 Part 9:      Signatures:

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

 X      /s/ Carolyn Elaine Miller                                                   X
        Carolyn Elaine Miller                                                           Signature of debtor 2 executed on
        Signature of debtor 1 executed on                  October 5, 2018


 X      /s/ Howard Slomka                                                      Date: October 5, 2018
        Howard Slomka 652875 GA
        Signature of attorney for debtor(s)

        Slipakoff & Slomka PC                                                        Overlook III, 2859 Paces Ferry Rd, SE
                                                                                     Suite 1700
                                                                                     Atlanta, GA 30339

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017)                                                             Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Case 18-52637-pmb          Doc 35    Filed 10/05/18 Entered 10/05/18 18:33:19           Desc Main
                                    Document      Page 8 of 11


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA

     IN RE:                                            * CASE NO. 18-52637-PMB
                                                       *
     CAROLYN ELAINE MILLER                             * CHAPTER 13
                                                       *
                                                       *
           Debtor.                                     *

                                CERTIFICATE OF SERVICE

   This is to certify that I have this day served a copy of the within and foregoing Amended
   Chapter 13 Plan in the above styled case by depositing same in the United States mail
   with the adequate postage affixed thereto to insure delivery addressed as follows:

   Melissa J. Davey, Chapter 13 Trustee
   260 Peachtree St NE #200
   Atlanta, GA 30303

   Carolyn Elaine Miller
   210 Outerbridge Rd
   Williamston, NC 27892

   SEE ATTACHED FOR ADDITIONAL CREDITORS

   Date: October 5, 2018

   _____/s/_____________
   Howard Slomka, Esq.
   Georgia Bar # 652875
   Slipakoff & Slomka, P.C.
   Attorney for Debtor
   2859 Paces Ferry Road SE Suite 1700
   Atlanta, GA 30339
   Tel. (404) 800-4001
Label Matrix forCase
                  local 18-52637-pmb
                        noticing        Doc 35    Filed Bank
                                            Acs/suntrust 10/05/18 Entered 10/05/18 18:33:19
                                                                                   Jonathan StephenDesc
                                                                                                    Adams Main
113E-1                                          Document
                                            C/o Acs             Page 9 of 11       Office of Melissa J. Davey
Case 18-52637-pmb                            Utica, NY 13501                                Standing Chapter 13 Trustee
Northern District of Georgia                                                                Suite 200
Atlanta                                                                                     260 Peachtree Street, NW
Fri Oct 5 18:22:27 EDT 2018                                                                 Atlanta, GA 30303-1236
Bank of America, N.A.                        Bankamerica                                    Capital One Auto Finan
c/o Carrington Mortgage Services, LLC        4909 Savarese Cir                              3901 Dallas Pkwy
1600 South Douglass Road                     Tampa, FL 33634-2413                           Plano, TX 75093-7864
Anaheim, CA 92806-5948


Carrington Mortgage Se                       Consumer Portfolio Svc                         Melissa J. Davey
1600 S Douglass Rd Ste 2                     P.O Box 57071                                  Melissa J. Davey, Standing Ch 13 Trustee
Anaheim, CA 92806-5951                       Irvine, CA 92619-7071                          Suite 200
                                                                                            260 Peachtree Street, NW
                                                                                            Atlanta, GA 30303-1236

Melissa J. Davey                             Department of the Treasury                     Diversified Account System
Office of Melissa J. Davey                   Internal Revenue Service                       PO Box 870547
Standing Chapter 13 Trustee                  P.O. Box 7346                                  Morrow, GA 30287-0547
Suite 200                                    Philadelphia PA 19101-7346
260 Peachtree Street, NW
Atlanta, GA 30303-1236
Diversified Consultants, Inc                 DriveTime                                      DriveTime
PO Box 551268                                5554 Memorial Drive                            Attn: Bankruptcy
Jacksonville, FL 32255-1268                  Stone Mountain, GA 30083-3215                  4020 E Indian School Rd
                                                                                            Phoenix, AZ 85018-5220


Enhanced Recovery Company Corp               Fed Loan Serv                                  GA Power
8014 Bayberry Road                           Pob 60610                                      96 Annex
Jacksonville, FL 32256-7412                  Harrisburg, PA 17106-0610                      Atlanta, GA 30396-0002



Georgetown Commons HOA                       Georgetown Commons Homeowners Association, I   Georgetown Commons Homeowners’ Associat
c/o Access Management Group                  Pankey & Horlock, LLC                          c/o Pankey & Horlock, LLC
1100 Northmeadow Pkwy                        c/o Laura C. Horlock, LLC                      1441 Dunwoody Village Parkway, Suite 200
#114                                         1441 Dunwoody Village Parkway                  Atlanta, GA 30338-4122
Roswell, GA 30076-3871                       Suite 200
                                             Atlanta, GA 30338-4122
Georgia Department of Labor                  (p)GEORGIA DEPARTMENT OF REVENUE               Laura C Horlock
148 Andrew Young Int’l Blvd NE               COMPLIANCE DIVISION                            Pankey & Horlock LLC
Suite 826                                    ARCS BANKRUPTCY                                Suite 200
Atlanta, GA 30303-1751                       1800 CENTURY BLVD NE SUITE 9100                1441 Dunwoody Village Parkway
                                             ATLANTA GA 30345-3202                          Atlanta, GA 30338-4122

Internal Revenue Service                     Mario Miller                                   Carolyn Elaine Miller
PO Box 7346                                  749 Georgetown Lane                            210 Outerbridge Rd
Philadelphia, PA 19101-7346                  Jonesboro, GA 30236-8919                       Williamston, NC 27892-9300



Nelnet Lns                                   Pankey & Horlock LLC                           Dean R. Prober
3015 S Parker Rd                             1441 Dunwoody Village Parkway                  Prober & Raphael, A Law Corporation
Aurora, CO 80014-2904                        Suite 200                                      Suite 100
                                             Atlanta, GA 30338-4122                         20750 Ventura Blvd.
                                                                                            Woodland Hills, CA 91364-6207
(p)PROFESSIONALCase    18-52637-pmb
                DEBT MEDIATION               Doc 35
                                                 Lee S.Filed
                                                        Raphael10/05/18 Entered 10/05/18 18:33:19
                                                                                          Rec Mgt Grp Desc Main
7948 BAYMEADOWS WAY                                  Document          Page    10
                                                 Prober & Raphael, A Law Corporationof 11 2901 University Av
2ND FLOOR                                            Suite 100                                            Columbus, GA 31907-7606
JACKSONVILLE FL 32256-8539                           20750 Ventura Blvd.
                                                     Woodland Hills, CA 91364-6207

Receivable Management Group                          Philip L. Rubin                                      Santander Consumer USA
2901 University Avenue                               Lefkoff, Rubin. Gleason & Russo                      PO Box 961245
Columbus, GA 31907-7601                              Suite 900                                            Fort Worth, TX 76161-0244
                                                     5555 Glenridge Connector
                                                     Atlanta, GA 30342-4762

E. Berk Sauls                                        Howard P. Slomka                                     T Mobile/T-Mobile USA Inc
Pankey & Horlock, LLC                                Slipakoff & Slomka, PC                               by American InfoSource LP as agent
1441 Dunwoody Village Parkway                        Overlook III - Suite 1700                            4515 N Santa Fe Ave
Suite 200                                            2859 Paces Ferry Rd, SE                              Oklahoma City, OK 73118-7901
Atlanta, GA 30338-4122                               Atlanta, GA 30339-6213

U S Dept Of Ed/Gsl/Atl                               U. S. Attorney                                       U.S. Department of Education
Po Box 4222                                          600 Richard B. Russell Bldg.                         c/o FedLoan Servicing
Iowa City, IA 52244                                  75 Ted Turner Drive, SW                              P.O. Box 69184
                                                     Atlanta GA 30303-3315                                Harrisburg, PA 17106-9184


Us Dep Ed                                            Verizon                                              Verizon
Po Box 5609                                          by American InfoSource LP as agent                   by American InfoSource LP as agent
Greenville, TX 75403-5609                            4515 N Santa Fe Ave                                  PO Box 248838
                                                     Oklahoma City, OK 73118-7901                         Oklahoma City, OK 73124-8838


Verizon Wireless                                     Janet Womack
Po Box 650051                                        Janet L. Womack, P.C.
Dallas, TX 75265-0051                                P. O. Box 8251
                                                     Atlanta, GA 31106-8251




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Professional Debt
Bankruptcy Division                                  7948 Baymeadows Way Fl 2
Post Office Box 161108                               Jacksonville, FL 32256
Atlanta, GA 30321




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bank of America, N.A., et al                      (u)CONSUMER PORTFOLIO SERVICES, INC.,                (d)Consumer Portfolio Svc
                                                                                                          P.O. Box 57071
                                                                                                          Irvine, CA 92619-7071
               Case
End of Label Matrix   18-52637-pmb   Doc 35    Filed 10/05/18 Entered 10/05/18 18:33:19   Desc Main
Mailable recipients   46                      Document     Page 11 of 11
Bypassed recipients    3
Total                 49
